Pierce, J.
On the complaint of one Milo N. Comstock, the defendant, a stockbroker doing business as James M. Classman and Company, on August 7, 1923, was brought before the Municipal Court of the City of Boston on two complaints, one for keeping a bucket shop in violation of G. L. c. 271, § 36, and the other in seven counts for the larceny of divers sums of'money between March 15 and May '24, 1923, the property of the complainant. After trial and conviction upon each complaint the defendant appealed to the Superior Court. At the trial in the Superior Court counsel for the defendant agreed that the several counts in the com*71plaint for larceny might be treated as one count, and the jury return a general verdict of guilty or not guilty on the whole case without passing upon each count; and this was done.
The request for a ruling that the defendant was entitled to a verdict of acquittal on the complaints of larceny, on the ground of a material variance in the dates set forth in the complaint and the proof adduced at the trial, was denied rightly. Time was not an essential element of the offence charged in any one of the seven counts of the complaint, and it was not required to be proved as alleged. Commonwealth v. Peretz, 212 Mass. 253.
The judge could not have ruled rightly, as requested (1) that “upon all the evidence the defendant is entitled to a verdict of acquital upon all the complaints of larceny,” or (2) that “upon all the evidence the defendant is entitled to a verdict of acquital upon the complaint of 'keeping a bucket shop’ as set forth in section 35 of chapter 271 of the General Laws of Massachusetts.”
The evidence warranted the following findings of fact: In March, 1923, the defendant was in business in Boston as a stockbroker. The complainant, Comstock, after a discussion with the defendant, gave him $500 to purchase on a “margin basis” one hundred shares of Mexican Seaboard stock, the $500 being required by the defendant “for his buying and the holding of it” and the balance of the money was to remain on interest. Later, Comstock purchased fifty more shares of Mexican Seaboard stock, giving the defendant $500 on account and receiving a receipt dated March 15, 1923. On the same day he ordered another one hundred shares of Mexican Seaboard, and gave a check, and later received a receipt or confirmation stating in substance that the defendant had bought on the Comstock “account and risk . . . 100 shares of Mexican C . . . from . . . O’Mealey at $1714 ” per share. Similar orders were given by Comstock to the defendant for other stocks, and with each order of purchase similar margin deposits were made and similar letters or receipts in confirmation were delivered by the defendant to Comstock, and each stated that the stock bought for Comstock was bought from O’Mealey. The stock market *72suffered a sharp decline during the period covered by these transactions, and on May 22, in consequence of a statement of the defendant to the effect that the account was “under water,” and his demand for additional margin, Comstock gave the defendant as additional collateral a mortgage note of $1,300 and received a receipt therefor. On May 22, the market having further declined, Comstock gave the defendant the mortgage note, a check for $950, and $50 in cash in consequence of a letter from the defendant stating “Your account is in need of $1,000 additional margin besides the mortgage which you have left for discount. The account at one time today was over $500 under water, and we are not in a position to carry the stock for you unless we have the necessary margin to do it with. Consequently it will be absolutely necessary that you give this matter your immediate attention.”
In June, one Pennycuick had a conversation with the defendant in reference to an alleged delay of Comstock in putting up the further margin demanded by the defendant, and Pennycuick then said, “Mr. Comstock has always put up his money like a man and I think he will now”; to this the defendant replied, “You boob and you-fool; you think if I bought the stocks I could have carried them without a man putting up his money, in a market like this?” To this Pennycuick said “You haven’t bought the stocks?” and the defendant replied, “No.” Pennycuick then said to the defendant, “That is just what I want you to admit. Give Mr. Comstock back his money.” The defendant laughed. Shortly after, Pennycuick went away and came back with Comstock and handed the defendant a letter signed by Com? stock, in demand of his money and of the mortgage note. This letter was dated June 6, 1923, but was not delivered until June 29,. 1923. . In reply, the defendant on June 29, 1923, sent Comstock the letter which follows: “We are in receipt of your communication dated June 6, and delivered by Mr. Pennycuick at 4:30 o’clock Friday, June 29, 1923. We are surprised at the nature of the contents, and in reply we desire to say we are prepared to deliver the securities on payment of balance due. If you will arrange to have your *73bank take it up, same will be delivered to them upon conferment of the receipt of such instructions from you.” Subsequently, Comstock and Pennycuick went to the office of the defendant and Comstock, in substance, demanded that the defendant should give him the money he had paid or deliver to him three hundred and twenty-five shares of Mexican Seaboard stock and he (Comstock) would say nothing further. The defendant wanted Comstock to let him go ahead and carry the stock. Comstock said, “You have not bought my stock; how are you going to deliver them to me?” and the defendant said, “I am going to deliver them to you through some other house; you can take them up through .some other house.”
On the above facts, if found to be true within the rule as to reasonable doubt, the jury would*be warranted in finding that the defendant had fraudulently converted the money of the complainant to his own use and was guilty of larceny within the provision of G. L. c. 266, § 56, and G. L. c. 266, § 30. Commonwealth v. King, 202 Mass. 379, 391, 392. Within the same rule that facts must be proved beyond a reasonable doubt, the jury, finding the above facts, could have found the defendant guilty of keeping a bucket shop in violation of G. L. c. 271, § 36.
The contention of the defendant that the issues of larceny and bucket shop keeping were so confused by the charge that the jury could have reached no other conclusion than that the keeping of a bucket shop was a form of larceny, and that they naturally accepted the keeping of a bucket shop as proof of the charge of larceny, is entirely without justification, as a reading of the charge in this regard demonstrates. As applicable to the facts in evidence the definition of the crime of bucket shop keeping given the jury by the judge, while concise and terse, was nevertheless accurate and adequate without a statement of all circumstances which would establish the crime within the comprehensive definition of the statute.
At the trial the government offered and the presiding judge received, against the exception of the defendant, the testimony of the witness Pennycuick, in proof of the testimony of *74one O’Mealey in the trial of this complaint in the Municipal Court, O’Mealey having recently died. The exception to this evidence saved by the defendant rests upon the contention that the judge did not observe the rules of law which governed his determination of the preliminary fact of the admissibility of the evidence. Foster v. Mackay, 7 Met. 531, 538. Ames v. New York, New Haven & Hartford Railroad, 221 Mass. 304, 306.
It is a well established rule in both civil and criminal cases that evidence of what a deceased person testified to at a former trial is competent in any subsequent trial of the same issue, between the same parties or their privies, provided the former testimony can be substantially reproduced in all material particulars. Ibanez v. Winston, 222 Mass. 129. A. T. Stearns Lumber Co. v. Howlett, 239 Mass. 59, 61. The record statement of the examination of the witness Pennycuick by the judge discloses a declaration by the witness that he could remember the questions put to, and the answers given by, O’Mealey; and that he could give what he believed were the “exact words.” The evidence of the witness was received after an interval devoted to another fine of inquiry. When resumed the witness was further examined by the judge, the prosecutor, and the defendant’s attorney, as to the extent and accuracy of his recollection of the testimony of O’Mealey upon direct and cross-examination, and testified in relation thereto that the testimony he had given was in substance all the testimony O’Mealey had given in'the lower court. In this state of the evidence we think the judge when he admitted the testimony of Pennycuick must be held to have found that the witness could reproduce the testimony of O’Mealey in every substantial, material particular, and that he made his ruling upon the fact so found. See in this connection Newton Centre Trust Co. v. Stuart, 208 Mass. 221, 225; Horan v. Boston Elevated Railway, 237 Mass. 245, 247. There was no error of law in admitting this testimony as substantially a reproduction of the material testimony of O’Mealey in the court below. Foster v. Mackay, swpra. Gorton v. Hadsell, 9 Cush. 508, 511. Commonwealth v. Richards, 18 Pick. 434. Yale v. Comstock, *75112 Mass. 267. Costigan v. Lunt, 127 Mass. 354. Jaquith v. Morrill, 204 Mass. 181, 189, 190. Ibanez v. Winston, supra. Commonwealth v. Caruso, 251 Mass. 362. The defendant was not harmed by the submission to the jury of the question of fact, with proper instructions, which the law required to be decided by the court as preliminary to the admission of evidence. Commonwealth v. Tucker, 189 Mass. 457, 475.
On the evidence there was no error in leaving to the jury to determine whether the defendant could and should have produced witnesses whose testimony would prove an actual purchase of the stocks, or offered an explanation of incriminating circumstances. Commonwealth v. Johnson, 199 Mass. 55, 62, 63. Commonwealth v. McCabe, 163 Mass. 98, 103. Commonwealth v. Finnerty, 148 Mass. 162, 166.

Exceptions overruled.